DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 18-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/21/21.  The traversal is on the ground(s) that the claims of Group 1 are not separate and distinct, and the same class/subclasses would be searched and thus would not present an undue burden for the Examiner to examine both groups of claims. This is not found persuasive because it is the Examiner's position that the stencil printer in claims 1-17 does not require the particular process as in claim 18-30. Therefore, the claims does not rely on the same features of patentability.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5-9, 11, 12 and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goto (JP 04-197684).
	With respect to claim 1, Goto teaches a delivery device (3) configured to deliver changeover and/or replacement items within a stencil printer, the delivery device comprising: 
a frame (refer to marked-up Figure 2a); and 
a translatable carriage (refer to marked-up Figure 2a) including one or more support structures (refer to marked-up Figure 2a) configured to support one or more items (1), the translatable carriage (refer to marked-up Figure 2a) being coupled to the frame to move vertically (note: arrow in Figure 2a indicates vertical movement) with respect to the frame (Lines 132-134, 147-149, 161-164), the translatable carriage (refer to marked-up Figure 2a) being configured to deliver one or more items (1) to the stencil printer (7) at a desired elevation.
[AltContent: textbox (Bottom of carriage)][AltContent: arrow][AltContent: textbox (Sides of carriage)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Top of carriage)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Translatable carriage )][AltContent: textbox (Frame)][AltContent: arrow][AltContent: textbox (Support structures-shelves holds items 1)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    330
    361
    media_image1.png
    Greyscale

With respect to claim 2, Goto teaches the translatable carriage includes a rectangular structure having a top, a bottom, opposite sides (refer to marked-up Figure 2a), an open front, and an open back (note: Figure 2a shows the conveyance of items 1 into and out of carriage).
With respect to claim 5, Goto teaches the one or more items include replacement stencils (1), replacement support tooling, replacement and/or replenishment squeegee blades, and replacement and/or replenishment paste cartridges. 
With respect to claim 6, Goto teaches a transport arm (41, 42) configured to push and retrieve items to and from the translatable carriage (Lines 134-137).
	With respect to claim 7, Goto teaches the one or more items (1) include a tooling tray (74) having a frame and a planar body (Figure 2a), the frame being sized to mimic a frame of a stencil (Figure 2a).

	With respect to claim 9, Goto teaches an interface configured interact with a docking station associated with the stencil printer (note: as shown in Figure 1 the housing of support structure 3 is docked with printer 7).
With respect to claim 11, Goto teaches a controller (8) configured to control the operation of the delivery device including the translatable carriage based on operational parameters obtained by the controller (Page 1, Lines 1- 12, Lines 41-60 and Page 3, Lines 1-16).
	With respect to claim 12, Goto teaches the controller (8) is configured to communicate with a controller of the stencil printer and/or a controller associated with a production line (Page 1, Lines 1- 12, Lines 41-60 and Page 3, Lines 1-16).
With respect to claim 14, Goto teaches a controller (8) is configured to access a database provided to keep track of items stocked on the delivery device (stored data in Page 2, Lines 1-6 and Page 3, Line 5-Page 4, Line 1).
With respect to claim 15, Goto teaches the database includes an open application (App) architecture, and is configured to push data to the stencil printer (stored data in Page 2, Lines 1-6 and Page 3, Line 5-Page 4, Line 1).
With respect to claim 16, Goto teaches the delivery device is configured to communicate with the stencil printer to push/pull data to the stencil printer and/or a production line, and/or configured to communicate with the production line directly, the 
With respect to claim 17, Goto teaches the database is configured to retrieve information about the item based on identification and to store additional information about the item, and/or share prediction data when replacement and/or replenishment is needed, and/or store data associated with lot traceability of the item (stored data in Page 2, Lines 1-18 and Page 3, Line 5-Page 4, Line 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Goto (JP 04-197684) in view of Chen (US Patent 8,033,216).
With respect to claim 3, Goto teaches the claimed invention with the exception of  sides of the structure include slots, each slot being configured to receive and support opposite edges of a planar item including one of a stencil and a tooling tray.
Chen teaches a structure (10) with sides of the structure that include slots (113), each slot (113) being configured to receive and support opposite edges of a planar item including one of a stencil and a tooling tray (Column 2, Lines 49-55).
.

5.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Goto (JP 04-197684) in view of Chen (US Patent 8,033,216) as applied to the claims above, and further in view of Mitter (US Patent 4,195,567).
	With respect to claim 4, Goto, as modified, teaches the claimed invention with the exception of the translatable carriage further includes four vertically oriented rods positioned at four corners of the structure, two top bar members, with one bar member being secured to the top of the structure adjacent the open front of the structure and the other bar member being secured to the top adjacent the open back, and two bottom bar members, with one bar member being secured to the bottom of the structure adjacent the open front of the structure and the other bar member being secured to the bottom adjacent the open back, each bar member including two openings formed on opposite ends of the bar, with the openings being positioned to receive a respective rod therein.
	Mitter teaches a screen printing apparatus a structure that includes four vertically oriented rods (71) positioned at four corners of the structure (Column 5, Lines 45-53, Figures 4 and 5), two top bar members (30), with one bar member (30) being secured to the top of the structure adjacent the open front of the structure and the other bar member being secured to the top adjacent the open back (30, Figure 1), each bar member including two openings formed on opposite ends of the bar, with the openings being positioned to receive a respective rod therein (Figures 1 and 4).

	Mitter does not explicitly disclose for two bottom bar members, with one bar member being secured to the bottom of the structure adjacent the open front of the structure and the other bar member being secured to the bottom adjacent the open back.  
However, it has been held that mere duplication of essential working parts of a
device involves only routine skill in the art and has no patentable significance unless a
new and unexpected result is produced. In re Plarza, 274 F. 2d 669, 124 USPQ 378
(1960). 
It would have been obvious to provide two bottom bar members, with one bar member being secured to the bottom of the structure to thereby ensure smooth and stable conveyance of the substrate.

6.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Goto (JP 04-197684) in view of Li (US Patent 5,392,710).
With respect to claim 10, Goto teaches the claimed invention with the exception of at least one pin coupled to the frame that is received within at least one guide associated with the stencil printer to register the delivery device with the stencil printer prior to fully docking the delivery device.
Li teaches a housing (202) that includes at least one pin (240) that is received

a printer (200) prior to fully docking the delivery device (Figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the housing of Goto with a pin that is received in a guide as taught by Li for the purpose of ensuring proper and stable alignment between the devices.

7.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Goto (JP 04-197684) in view of Hideho et al. (JP2000103031).
With respect to claim 13, Goto teaches the claimed invention with the exception of a display operably coupled to the controller, the display being configured to display the operational parameters of the delivery device.
	Hideho et al. teaches a display (9) that is operably coupled to a controller, the display (9) being configured to display the operational parameters of the delivery device (Paragraph 0021).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery device of Goto with a display as taught by Hideho et al. for the purpose of providing an interface that a user can 
interact with and can easily look to see different variables/conditions present in the device.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a.	Lynch et al. (US Publication 2020/0391499) and Doyle (2012/0145014)
teach stencil printers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISSA LIANA FERGUSON SAMRETH whose telephone number is (571)272-2163.  The examiner can normally be reached on M-F 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/Marissa Ferguson-Samreth/Examiner, Art Unit 2853                                                                                                                                                                                                        

/MATTHEW G MARINI/Primary Examiner, Art Unit 2853